               Case
                Case1:20-cv-00306-RP
                     1:20-cv-00306-RP Document
                                       Document2-6
                                                3 Filed
                                                   Filed03/22/20
                                                         03/21/20 Page
                                                                   Page11ofof44




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

 UNITED STATES OF AMERICA,

                    Plaintiff,

           v.                                           Case No. A-20-CV-306

 JOHN DOE, a/k/a
 “coronavirusmedicalkit.com,”

                    Defendant.


       [PROPOSED] TEMPORARY RESTRAINING ORDER AND ORDER TO
     SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT ISSUE

          This matter comes before the Court on the United States’ Motion for a Temporary

Restraining Order and Order to Show Cause Why a Preliminary Injunction Should Not Issue (the

“Motion”). Upon consideration of the Motion pursuant to 18 U.S.C. § 1345, the Complaint for

Temporary Restraining Order and Preliminary and Permanent Injunctions (the “Complaint”), and

the Declaration of Supervisory Special Agent Jordan T. Loyd, the Court finds that:

          1.       This Court has jurisdiction over the subject matter of this case, there is good cause

to believe that it will have jurisdiction over all the parties hereto, and venue in this district is

proper.

          2.       There is probable cause to believe that Defendant Doe is violating and, unless

enjoined, will continue to violate 18 U.S.C. § 1343.

          3.       The domain name “coronavirusmedicalkit.com,” which is registered by

NameCheap, Inc., 4600 East Washington Street Suite 305. Phoenix, AZ 85034, is being used as

an instrumentality of Defendant’s crimes.
            Case
             Case1:20-cv-00306-RP
                  1:20-cv-00306-RP Document
                                    Document2-6
                                             3 Filed
                                                Filed03/22/20
                                                      03/21/20 Page
                                                                Page22ofof44




       4.       Injunctive relief to protect the public interest is expressly authorized by 18 U.S.C.

§ 1345. As such, neither a specific finding of irreparable harm, a showing of the inadequacy of

other remedies at law, nor a balancing of the parties’ interests is necessary prior to the issuance

of a temporary restraining order.

       5.       Even though a showing of irreparable harm is not necessary under Section 1345

in order to obtain injunctive relief, the Court has found that permitting Defendant to continue to

perpetrate the alleged wire fraud would constitute irreparable harm.

       6.       The statutory conditions for granting a permanent or temporary injunction or

restraining order under 18 U.S.C. § 1345 are therefore met.

       7.       Defendant’s violations 18 U.S.C. § 1343 will continue unless a temporary

restraining order is issued.

       THEREFORE, IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. § 1345, the

United States’ Motion for Temporary Restraining Order and Order to Show Cause Why a

Preliminary Injunction Should Not Issue is GRANTED.

       IT IS FURTHER ORDERED that Defendant Doe, his or her agents, officers, and

employees, and all other persons and entities in active concert or participation with them, are

temporarily restrained, pending a hearing on the United States’ application for a preliminary

injunction, from (A) committing wire fraud, as defined by 18 U.S.C. § 1343; (B) maintaining and

doing business through the use of the domain “coronavirusmedicalkit.com;” (C) destroying

business records related to Defendant’s business, financial, or accounting operations; and

(D) taking actions designed to interfere with any additional Court orders regarding the domain

“coronavirusmedicalkit.com.”




                                                  2
          Case
           Case1:20-cv-00306-RP
                1:20-cv-00306-RP Document
                                  Document2-6
                                           3 Filed
                                              Filed03/22/20
                                                    03/21/20 Page
                                                              Page33ofof44




       IT IS FURTHER ORDERED that NameCheap, Inc., upon receiving notice of this Order,

shall take such steps as are necessary to prevent the public from accessing Defendant Doe’s

“coronavirusmedicalkit.com” website, including by changing the Domain Name System (DNS)

record to remove any named server and leave it blank, and shall impose a registry lock on the

“coronavirusmedicalkit.com” domain name and lock any accounts associated with the registrant

of the domain name to prevent any change, transfer, or deletion of such domain name or

accounts without the previous authorization of this Court.

       IT IS FURTHER ORDERED that NameCheap, Inc., upon receiving notice of this Order,

shall serve a copy of this Order to Defendant Doe by certified mail to the mailing address and/or

by email to the email address associated with the registrant of the “coronavirusmedicalkit.com”

domain name as reflected in its files, and shall promptly notify counsel for the United States in

writing once such service has been accomplished.

       IT IS FURTHER ORDERED that this temporary restraining order shall remain in force

until the _____
          4th day of _______________,
                       April          2020, or until such later date as may be extended by

the Court or agreed upon by the parties. Pursuant to Rule 65(d) of the Federal Rules of Civil
                                                          March
Procedure, Defendants shall appear before this Court on _______________  31 2020, at
                                                                        _____,

___________,
10:00am      for a hearing to show cause, if there is any, why the preliminary injunction

requested by the United States should not be granted. Defendant shall serve and file any
                                                                      March
response to the application for a preliminary injunction on or before __________   27 2020,
                                                                                 _____,

                                                                   March
and the United States shall serve and file any reply on or before __________  30 2020.
                                                                             _____,




                                                 3
          Case
           Case1:20-cv-00306-RP
                1:20-cv-00306-RP Document
                                  Document2-6
                                           3 Filed
                                              Filed03/22/20
                                                    03/21/20 Page
                                                              Page44ofof44




       Pursuant to 18 U.S.C. § 1345(a)(3) and Rule 65(c) of the Federal Rules of Civil

Procedure, the United States shall not be required to post security for this action.


                             22ndday of _______________,
       SO ORDERED, this the _____          March         2020.




                                       ___________________________________
                                       UNITED STATES DISTRICT JUDGE




                                                  4
